Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 1 of 9 PageID #:174


                                                          FIL/2E0D
                                                                 21
                                                                                   CRL
                                                              3/4
                                                                      . BRUTO    N
                                                            THOMA.SDG
                                                                    IS T R IC T COURT
                                                         CLERK, U.S
Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 2 of 9 PageID #:175
Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 3 of 9 PageID #:176
Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 4 of 9 PageID #:177
Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 5 of 9 PageID #:178
    Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 6 of 9 PageID #:179




6.) Power &Cronin, LTD

900 Commerce Dr.

#300, Oak Brook, II 60523

630-571-200 I



     7.) La11' Office o(McLaughlin & Associates. P. C

    495 North Commons Dr.# I 03

     Aurora, II 60504

    630-230-8434


    8.) T.I .Jeskv
    200 West Madison Suite 2100

     Chicago, Illinois 60606 (312) 894-0130


    9.) 0 'Flaherty Law

    5002 Main St. Ste 20 I

     Downers Grove, Illinois 60515

    630-324-6666


    10.)    Anthony J Madonia

    312-578-9300

    Corporate Law and Commercial Litigation


     11.)   LA Lubin Austermueh/e

     Chicago Office

     I South Wacker Dr. #3140

     Chicago, Illinois 60606

     630-333-0333
Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 7 of 9 PageID #:180




12.) Manetti & Griffith. LTD

Business Attorneys and Litigation Lawyers

202 l Midwest Rc,ad, SLLitc 200

Oak Brook, fllinois 60523

630-590-5400



13.) lal'el!e law

l 41 West Jackson Boulevard, Ste 2800

Chicago, Illinois 60604

312-332-7555



14.) Brian C Cichon

3601 McDonoug 1 Street,

Joliet. Illinois 60431

815-727-0100



15 .) Tho mas.!. Hester Rockford,

lllinoi:;

8 l 5-490-4980


16.)    Lustig   & Wider!, PC

3400 Dundee RD

North Brook, Illinois 60062-2350

847-509-9090
    Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 8 of 9 PageID #:181




17. Power &Cronin, LTD

900 Commerce Dr.

#300, Oak Brook, II 60!i23

630-571-2001



18. Law Office ofMcLai1qhlin & Associates, P.C

495 North Commons Cir. #103

Aurora, II 60504

630-230-8434



19. John W. Noble

Morris James LLP, 500 Delaware, STE 1500

Wilmington, Delaware:

302-888-6940



20.MarkV.Purpura

Richards, Layton & Finger

One Rodney Square,

920 North King St.

Wilmington, Delawarn

302-651-7588



21. Timothy J. Houseal

Young Conaway Stargatt & Taylor LLP Rodney

Square , 1000 N. King St

302-571-6652
Case: 1:21-cv-00606 Document #: 4 Filed: 03/04/21 Page 9 of 9 PageID #:182
